Citation Nr: 1001234	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD.  

Entitlement to service connection for a right foot disorder, 
to include cellulitis.  

Entitlement to service connection for a heart disorder.  

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an attorney observer from the Board of 
Veterans' Appeals


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
from August 2006 and November 2008  rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Veteran received a travel Board hearing in November 2009.  
A transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that 
the symptomatology associated with Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name for the entire appeal period.   

2.  The preponderance of the competent and credible evidence 
fails to show that the Veteran has been diagnosed with a 
current right foot disorder or suffers residuals of 
cellulitis noted in service.   

3.  The preponderance of the competent and credible evidence 
fails to show that the Veteran suffered from a heart attack 
in service or any residuals of a heart attack after service. 

4.  The preponderance of the competent and credible evidence 
fails to show that the Veteran has a bilateral hearing 
impairment as defined by VA regulation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
service-connected PTSD have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2009).     

2.  A right foot disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

3.  A heart disorder was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in October 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran. 

In a correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman. 

Here, the Veteran is also challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Therefore, VA's duty to notify as to the 
increased rating issue on appeal has been satisfied.

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the August 2006 and 
November 2008 rating decisions, the December 2006 and October 
2009 statements of the case, and the November 2008 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, there can be no 
prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) treatment records, and a copy of a private audiology 
examination.  The Veteran received VA examinations in 
September 2007, October 2007 and September 2008.  In that 
regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
The Board notes that the October 2007 VA audiology examiner 
stated that the claims file was unavailable for review.  
However, the VA audiologist, along with the examiners who 
conducted the other examinations, considered all of the 
pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinions 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual or Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Scores from 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

There is a substantial amount of medical evidence in the 
claims file pertaining to the severity of the Veteran's PTSD, 
such as VAMC treatment notes and VA examination reports.  The 
evidence also includes lay statements made during the 
November 2009 Board hearing.  Having reviewed this evidence, 
the Board finds that the symptoms associated with the 
Veteran's service-connected PTSD approximate the criteria for 
an increased rating of 100 percent for the following reasons.  

First, the medical evidence shows that the Veteran's PTSD has 
caused total occupational impairment.  A December 2006 VAMC 
treatment note shows that the Veteran reported a history of 
heavy alcohol use beginning after sexual trauma in the 
military.  The Veteran's struggle with substance abuse is 
evident throughout the record.  He has been imprisoned for 
driving while intoxicated.  In a February 2007 treatment 
note, a VA psychologist noted the Veteran has had a low level 
of functioning since his discharge from the military and has 
had significant difficulty maintaining employment.  During 
the September 2007 VA examination, the Veteran reported that 
he had been homeless for the past two years.  His occupation 
prior to becoming homeless was caring for his disabled 
mother; she died in late 2006.  The VA examiner noted that 
the Veteran's difficulty sustaining employment was a symptom 
of his PTSD.  The examiner also noted that the Veteran's 
prognosis is poor, given the duration of time his severe 
symptoms have persisted.   

The record also indicates that the Veteran is severely 
socially impaired.  A February 2007 VAMC treatment note shows 
that the Veteran has had significant difficulties forming 
interpersonal relationships.  The VA psychologist noted that 
the Veteran functioned below expectations in group therapy, 
appearing detached from the situation.  The Veteran reported 
feeling detached from people and avoiding relationships.  
During a September 2007 VA examination, the Veteran reported 
that he generally avoids people and does not like 
socializing.  He also reported having no family in the area, 
except for his brother, whom the Veteran sees only four times 
per year.  During the September 2008 VA examination, the 
Veteran reported no social relationships, leisure pursuits, 
hobbies, or interests.   

The Veteran has suffered from depression throughout the 
appeal period, which is not service connected.  The report of 
a September 2007 VA examination shows that the Veteran had no 
periods of remission from depression in the past year.  The 
Veteran reported a constant down mood, with no days of good 
mood in the past month.  In this case, it is not possible to 
separate the effects of the Veteran's service-connected PTSD 
from his non-service-connected conditions; therefore, the 
Board attributes those symptoms to service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 
38 C.F.R. § 3.102.  
     
The medical evidence shows that the Veteran has difficulty in 
performing activities of daily living, including maintenance 
of minimal personal hygiene.  The September 2007 VA examiner 
noted that the Veteran's grooming was fair given his living 
circumstances but that his hair was oily and he was unshaven.  
The examiner noted a detectable body odor.  The examiner 
noted that because the Veteran lives in a shelter, his meals 
are provided, and he has not had to shop or manage an income 
for the past two years.  The examiner stated that, given the 
severity of his symptoms, the Veteran would likely struggle 
to meet the demands of daily living in several areas.  The 
September 2008 VA examiner noted that the Veteran's grooming 
was fair to marginal.  

The record also contains evidence of suicidal and homicidal 
ideation.  The Veteran attempted to poison himself by 
drinking isopropyl alcohol in September 2006 and was 
hospitalized at that time.  During the September 2007 VA 
examination, the Veteran stated that he thought about suicide 
a few weeks prior.  In addition, he stated that he had 
thoughts of harming his former fiancé after she ended the 
relationship in 2004.  In November 2007, the Veteran reported 
to the VAMC because of homicidal ideation.  The Veteran 
stated that he was having anger management issues and sought 
help so that he would not harm anyone.   
 
Most of the Veteran's GAF scores of record ranged between 41 
and 50, which supports the conclusion that the Veteran 
functions at a level approximating a 100 rating.  Scores in 
this range reflect serious symptoms or any serious impairment 
in social, occupational or school functioning.  

The Board is mindful that not all of the criteria for a 100 
percent rating are met.  For example, the evidence does not 
show that the Veteran's PTSD is characterized by persistent 
delusions or hallucinations; disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Despite the absence of such 
evidence, the Board is mindful that when two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7  As 
there exists evidence that the Veteran has total occupational 
and social impairment, the Board resolves all benefit of the 
doubt in the Veteran's favor and finds that his PTSD more 
nearly approximates the criteria for the 100 percent rating.  
38 C.F.R. § 4.3.  

After resolving any reasonable doubt remaining in favor of 
the Veteran, the Board finds that the criteria for a 100 
percent rating for PTSD have been approximated.  See 
38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9411.  

III. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, arthritis, and 
cardiovascular-renal disease, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

	Right foot disorder

The Veteran seeks service connection for a right foot 
disorder.  During his November 2009 Board hearing, the 
Veteran asserted that he fractured his right foot during 
basic training and was placed on limited duty.  The Veteran 
believes that he has arthritis as a result of this injury.      

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records do not contain any 
evidence of a right foot fracture, and the Veteran did not 
report a fracture during his separation examination.  
However, service treatment records show that, in January and 
February 2000, the Veteran sought treatment for cellulitis of 
the right foot.  Therefore, the Board will concede that the 
Veteran suffered from cellulitis of the right foot while on 
active duty.  

However, service treatment records, including the April 2001 
separation examination, are negative for diagnoses of or 
treatment for a chronic right foot disorder.  The Board notes 
that, in a report of medical history prepared in April 2001, 
the Veteran reported a history of foot cellulitis.  However, 
upon examination in April 2001, the feet were reported as 
normal.  Further, a January 2000 treatment note shows that 
the Veteran's cellulitis was resolving.  Therefore, 
entitlement to a right foot disorder based on in-service 
incurrence must be denied despite the fact that the Veteran 
suffered from cellulitis of the right foot while on active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that the record is 
silent as to complaints of or treatment for a right foot 
disorder after service.  The October 2007 VA examiner noted 
that, other that evidence of flatfoot and crepitus, the right 
foot was normal.  An x-ray study conducted at that time 
revealed normal feet.  In the absence of treatment for or a 
current diagnosis of a right foot disorder, continuity of 
symptomatology is not established.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b).    

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the any 
right foot disorder and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran and his representative's claims that a 
right foot disorder was caused by an in-service injury, the 
Board finds that this claimed disability (arthritis) may not 
be diagnosed by its unique and readily identifiable features 
and therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds their opinions 
that a right foot disorder was caused by service not 
credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).   

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis of the right foot in the first 
year after service.   

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
right foot disorder on a direct and presumptive basis, 
despite the fact that the Veteran suffered from cellulitis in 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 
3.309.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

	Heart disorder

The Veteran seeks service connection for a heart disorder.  
During his November 2009 Board hearing, the Veteran asserted 
that he suffered a heart attack in 1996 during boot camp.  He 
stated that he did not suffer from or seek treatment for a 
heart problem for the remainder of active duty.  The Veteran 
admitted that he does not have a current heart diagnosis and 
has not sought treatment for his heart since service.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records show that the 
Veteran had an episode of syncope in July 1996.  In August 
1996, a heart murmur was detected, but results of an 
echocardiogram were normal.  The military examiner noted that 
the heart murmur was innocent and detectable probably because 
the Veteran was thin.  The Veteran did not report heart 
trouble during his separation examination, and the examiner 
noted a normal heart.  Therefore, the record does not show 
that the Veteran suffered a heart attack or any other heart 
disorder during service, and service connection based on in-
service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

During the October 2007 VA examination, the Veteran reported 
suffering from another heart attack one year prior, but he 
did not seek medical treatment.  The VA examiner noted mild 
mitral regurgitation and trace tricuspid regurgitation but 
stated that the problem would have no effects on the 
Veteran's daily activities.  As to post-service continuity of 
symptomatology under 38 C.F.R. § 3.303(b), the Board finds 
that the absence of complaints of or treatment for a heart 
disorder until claiming to have suffered another heart attack 
during his October 2007 VA examination to be compelling 
evidence against a finding of continuity of symptomatology.  
Put another way, the over two decade gap between the 
Veteran's discharge from active duty and his first heart 
complaints weighs heavily against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had chest pain one year prior to 
the VA examination.  See  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  However, upon review of the 
claims folder, the Board finds that the Veteran's assertions 
that he had a heart attack in service and again in 2006 or 
2007 are not credible.  The Board notes that the Veteran 
contradicted himself during the November 2009 Board hearing, 
when he stated that he has not had any significant heart 
problems since service.  The Veteran also admitted that he 
has not received treatment since service.  Therefore, 
entitlement to service connection for a heart disorder based 
on post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  The Board also 
notes that the record is negative for a medical opinion 
finding a causal association between the Veteran's claimed 
heart disorder and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran and his representative's claims that he 
suffers from a heart disorder which began with a reported in-
service heart attack, the Board finds that a heart disability 
may not be diagnosed by its unique and readily identifiable 
features and therefore the presence of the disorders are a 
determination "medical in nature" and not capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-
1337 (Fed. Cir. 2006)).  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that a heart disorder was 
caused by service not credible.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of cardiovascular disease in the first post 
service year. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

	Bilateral hearing loss

During the November 2009 Board hearing, the Veteran asserted 
that he was a propulsion engineer in service and was exposed 
to noise from boilers and jet engines on a daily basis.  He 
admitted that no medical treatment provider has indicated 
that he has a current hearing problem.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

The Veteran's service treatment records show that he received 
audiologic testing on several occasions, including during his 
April 2001 separation examination; hearing loss was not noted 
on any of these occasions.  The medical evidence indicates 
that the Veteran underwent private audiologic testing in 
November 2005, which revealed normal hearing bilaterally, 
except for the frequency of 8,000 Hertz in the right ear.  
The record does not reveal any other complaints of or 
treatment for bilateral hearing loss. 

The Veteran received a VA audiologic examination in October 
2007.  The pure tone threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
15
10
10
5
10

Speech recognition scores on the Maryland CNC word list were 
reported to be 96 percent in the right ear and 96 percent in 
the left ear.  The VA examiner stated that the Veteran had 
normal hearing from 500 through 8,000 Hertz bilaterally and 
excellent speech recognition bilaterally.  

The results of the October 2007 VA examination show that the 
severity of the Veteran's hearing loss does not meet the 
threshold levels to be considered a disability as defined by 
VA regulations.  38 C.F.R. § 3.385.  There is no competent 
medical evidence to the contrary.   

As to the Veteran and his representative's claim that he 
suffers from hearing loss due to in-service acoustic trauma, 
the Board finds that hearing loss is a determination 
"medical in nature" and not capable of lay observation.  
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds the Veteran's 
opinion that hearing loss was caused by service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).   

The preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

An initial evaluation of 100 percent for service-connected 
PTSD is granted.  

Entitlement to service connection for a right foot disorder 
is denied.  

Entitlement to service connection for a heart disorder is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


